Case 2:85-cv-04544-DMG-AGR Document 1037-2 Filed 11/23/20 Page 1 of 5 Page ID
                                #:42025




                  EXHIBIT B

     REDACTED
    VERSION OF
    DOCUMENT
  PROPOSED TO BE
 FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1037-2 Filed 11/23/20 Page 2 of 5 Page ID
                                     #:42026



 1 I,                             , declare as follows:
 2
 3 1.       This declaration is based on my personal knowledge. If called to testify in this
 4 case, I would testify competently about these facts.
 5 2.       I am 15 years old. I am from El Salvador. My A- number is                   .
 6 3.       I was apprehended by Border Patrol agents on or around                          near
 7 Brownsville, Texas. I lived in Matamoros, Tamaulipas, Mexico under the Migrant
 8 Protection Protocols program. I was forced to cross the border by a drunk Mexican man.
 9 He used me as a diversion so that immigration agents would arrest me. I surrendered
10 myself to immigration officials. Immigration officials threw away papers I had, which
11 included my mother and brother’s phone numbers. An officer told me that they didn’t
12 want people from my country in this country anymore. I told an officer that my right
13 wrist is tender due to an injury and I asked him to please be careful. The officer grabbed
14 my wrist roughly on purpose and caused me extreme pain. Then he put me in the car and
15 he kicked the other man that was arrested with me. I do not know why he kicked this
16 man. When I got to the “Hielera” it was very cold and I was wet. I asked for a blanket
17 and I was told that I could not have one. They would not give me a nylon blanket either.
18 An officer yelled at me in English and I did not understand what he was saying. It was
19 just me and the officer in the room. Another bald man started making fun of me when I
20 told him I wanted to be returned to Mexico. He was laughing at me. I spent three hours
21 in the hielera. Another man mocked me and said the group I would be deported with was
22 coming. I was then put on a bus and I thought I was being taken back to the migrant camp
23 in Matamoros but I was brought to Weslaco, Texas.
24 4.       I have been detained at this facility for 3 days.
25 5.       On Monday, I arrived to the Weslaco station. I was asked if I wanted to make a
26 phone call. I let the officers know that officers at the prior station had thrown away the
27 contact information I had. I asked the officers if they could please let me call my mom
28 because they had her phone number. I saw it on their screen when they asked me to


                                                    1
     Case 2:85-cv-04544-DMG-AGR Document 1037-2 Filed 11/23/20 Page 3 of 5 Page ID
                                     #:42027



 1 confirm that I was related to my mother and sister. They told me they would not give me
 2 her phone number. After that, I was taken to the room where I was being housed. I got a
 3 cushion and I sat near the bathroom. I was near another kid and we were playing.
 4 Suddenly, I was violently grabbed on the shoulder by an officer. This man was chubby,
 5 tall, and he had tan skin. This man’s uniform was green. He grabbed my shoulder and he
 6 put me in a separate room. If I crossed my legs, he would yell at me. I have pain in my
 7 bones due to lack of calcium and nerve pain. I massage my body (arms, legs, and
 8 shoulders) due to this pain to try and alleviate it. This officer would yell at me every time
 9 I would do this. He would yell in Spanish. He would yell at me at tell me to stop moving.
10 An officer in black came, took my name and then half an hour later I was moved to a
11 room with other minors. There were about thirty minors in this room. I felt crowded
12 because there were so many people in the room. On Tuesday, I was in the crowded
13 room. Around midday, I was moved to an isolated room. I was told this was due to the
14 horse playing with the minor the previous day. I slept the entire day because I was
15 entirely alone. I asked permission to watch a movie with other minors. I was told that I
16 could not. On Wednesday, an officer yelled at me and told me to pick up trash that
17 another minor left behind. It made me feel sad but I am getting used to the officers
18 treating me this way. I do not know what is going to happen next. I have not been told
19 whether I am going to be deported. I am unsure what is happening next. I do not know
20 why I am still detained or when I will be released. I hope that I get to leave this place
21 soon like the other minors that have left.
22 6.       On Tuesday, I was asked if I wanted to go back to my country of origin. I told the
23 officers that I did not want to go back to El Salvador because we were being threatened
24 and I feared returning to El Salvador. On Wednesday, I was told to review the paperwork
25 in front of me and to sign it. The documents were in Spanish. I signed asking to see an
26 immigration judge. I read the documents before I signed them. I somewhat understood
27 what the documents said. I was told I would get a list of free attorneys at a later time.
28


                                                  2
     Case 2:85-cv-04544-DMG-AGR Document 1037-2 Filed 11/23/20 Page 4 of 5 Page ID
                                     #:42028



 1 7.       When I got to the Weslaco station, there were many children. I was detained in a
 2 room with thirty other minors and we were cramped. I felt uncomfortable because there
 3 were so many people in the room. I had to sleep in a sitting position because there were
 4 so many people in the room. I met eight other boys who were detained with me who had
 5 been detained four days. They have all left the facility. I met a Guatemalan minor who
 6 had been detained at the Weslaco station for five days. I do not know why he was
 7 detained for so many days. Currently, I am in a room alone and isolated from others.
 8 Sometimes the room I am in is cold and other times it is a normal temperature. I have
 9 been given one disposable face mask and I have to use the same face mask every day. I
10 have not been provided hand sanitizer since my arrival. I have not been provided gloves.
11 I do not have access to soap for handwashing. Another child asked for soap and he was
12 told no, that he would not be provided with soap. I only have water available for
13 handwashing. I have five minutes every day to shower. There is no social distancing here.
14 When we are in line for showers and food, we are not spaced six feet apart. We stand
15 right next to each other. At night, I sleep on a cushion on the floor and I have a nylon
16 blanket. There is a water jug that we can drink water out of freely but it tastes heavily
17 like bleach. We are only given bottled water during meal times and that is when I drink
18 water.
19
20 I declare under penalty of perjury that the foregoing is true and correct. Executed on this
21 18th day of November, 2020, at Weslaco, Texas.
22
23
24                                         __                        __________________
25
26
27
28


                                                 3
     Case 2:85-cv-04544-DMG-AGR Document 1037-2 Filed 11/23/20 Page 5 of 5 Page ID
                                     #:42029



 1                             CERTIFICATE OF TRANSLATION
 2 My name is Denise Adriana Rosales and I swear that I am fluent in both the English and
 3 Spanish languages and I translated the foregoing declaration from English to Spanish to
 4 the best of my abilities.
 5
 6 Dated: November 18, 2020
 7                                              Denise Adriana Rosales
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               4
